--------------------------------------------------------------------------------

EXHIBIT 10.3
 
THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
This Third Amendment to Loan and Security Agreement is entered into as of April
11, 2013 (the “Amendment”), by and between AVIDBANK CORPORATE FINANCE, a
division of AVIDBANK (“Bank”), and USA TECHNOLOGIES, INC. (“Borrower”).
 
RECITALS
 
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 21, 2012 and  that certain First Amendment to Loan and Security
Agreement dated as of January 1, 2013 and that Second Amendment to Loan &
Security Agreement dated as of April 2, 2013 (collectively, the
“Agreement”).  The parties desire to amend the Agreement in accordance with the
terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.             The following definitions in Section 1.1 of the Agreement are
hereby amended in their entirety to read as follows:
 
“Borrowing Base” means an amount equal to eighty percent (80%) of Processing
Revenues, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered to Bank.
 
“Processing Revenues” means Borrower’s revenue, measured in accordance with
GAAP, for the preceding three-month period, from networking service fees and
transaction processing revenues that are not invoiced on a monthly basis and
paid pursuant to other contractual arrangements.
 
 “Revolving Line” means a credit extension of up to Five Million Dollars
($5,000,000).
 
“Revolving Maturity Date” means June 21, 2014.
 
2.             The definitions of “Processing Revenues Sublimit”, “Eligible
Accounts” and “Eligible Foreign Accounts” in Section 1.1 of the Agreement are
hereby deleted from the Agreement.
 
3.             The following definitions are added to Section 1.1 of the
Agreement:
 
“Current Assets” means, as of the applicable measurement date, all amounts that
should, in accordance with GAAP, be included as current assets on the
consolidated balance sheet of Borrower and its Subsidiaries as at such date.
 
“Current Liabilities” means, as of the applicable measurement date, all amounts
that should, in accordance with GAAP, be included as current liabilities on the
consolidated balance sheet of Borrower and its Subsidiaries, as at such date,
plus, to the extent not already included therein, all outstanding Credit
Extensions made under this Agreement as of the applicable measurement date.
 
 
 

--------------------------------------------------------------------------------

 
 
“RML” means the amount of Borrower’s monthly “Net cash provided by (used in)
operating activities” including Jumpstart investments, as set forth in
Borrower’s monthly cash flow statements prepared in accordance with GAAP.
 
4.             Section 2.2 of the Agreement is amended in its entirety to read
as follows:
 
2.2           Overadvances. If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or the Borrowing Base at any time,
Borrower shall immediately pay to Bank, in cash, the amount of such excess.
 
5.             The following is added as a new subsection (c) following the end
of Section 2.5(b) of the Agreement:
 
(c)           On June 21, 2013, a renewal fee equal to $25,000, which shall be
fully earned and nonrefundable.
 
6.             Section 5.4 of the Agreement is amended in its entirety to read
as follows:
 
5.4           Bona Fide Accounts.  The Accounts are bona fide existing
obligations.  The property and services giving rise to such Accounts has been
delivered or rendered to the account debtor or to the account debtor’s agent for
immediate and unconditional acceptance by the account debtor.  Borrower has not
received notice of actual or imminent Insolvency Proceeding of any account
debtor.
 
7.             Section 6.9 of the Agreement is amended in its entirety to read
as follows:
 
6.9           Minimum Liquidity.  At all times in which Borrower’s RML is
negative, Borrower shall at all times maintain a balance of unrestricted cash in
accounts with Bank (not including any cash held in the Collateral Account) plus
the availability under the Revolving Line of at least six times the RML. At all
times in which Borrower’s RML is positive, Borrower shall maintain a minimum
ratio of Current Assets to Current Liabilities of at least 1.00 to 1.00.
 
8.             Section 6.10 of the Agreement is amended in its entirety to read
as follows:
 
 6.10        Adjusted EBITDA.  Borrower shall achieve a minimum Adjusted EBITDA,
measured on a quarterly basis, in the following amounts:
 
Fiscal Quarter
 
Minimum Adjusted EBITDA
 
Fiscal quarter ending June 30, 2013:
  $ 1,950,000  
Fiscal quarter ending September 30, 2013:
  $ 2,250,000  
Fiscal quarter ending December 31, 2013:
  $ 2,500,000  
Fiscal quarter ending March 31, 2014:
  $ 2,750,000  

 
Borrower shall achieve a minimum Adjusted EBITDA for fiscal quarters in 2014 and
beyond in such amounts as may be mutually agreed upon by Borrower and Bank with
reference to Borrower’s annual operating projections for such year(s) delivered
to Bank in accordance with Section 6.3(f).
 
 
 

--------------------------------------------------------------------------------

 


9.             Exhibits B, C and D to the Agreement are replaced in their
entirety with Exhibits B, C and D attached hereto.
 
10.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.  Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.
 
11.           Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
 
12.           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.  Notwithstanding the
foregoing, Borrower shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.
 
13.           The Borrower shall promptly pay all Bank Expenses incurred by Bank
in connection with the preparation, negotiation, and execution of this
Amendment.
 
14.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:
 
(a)           this Amendment, duly executed by Borrower; and
 
(b)           an amendment fee equal to $2,500.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

 
USA TECHNOLOGIES, INC.
     
By:  /s/ David M. DeMedio
     
Title:  Chief Financial Officer
         
AVIDBANK CORPORATE FINANCE,
a division of Avidbank
     
By:  /s/ Jeffrey Javier
     
Title:  Senior Vice President

                                                                  
 
 

--------------------------------------------------------------------------------

 
 
[image.jpg]
 

  Exhibit B Date:       
ADVANCE/PAYDOWN FORM
     

 
Borrower:
USA Technologies, Inc.
Lender:
Avidbank Corporate Finance
             
A Division of Avidbank

 
Commitment Amount:
$5,000,000.00
 
 
   
Tran Code
 

 

   
ADVANCE
           
1
Client's Outstanding Balance on HORIZON
       
 
 
2
Loan number
 
 
55
   
 
 
3
Credit to DDA #
 
 
30
   
 

 

   
Client's New Outstanding Balance
       
$0.00
 

 

   
PAYDOWN
           
4
Client's Outstanding Balance on HORIZON
       
 
 
5
Debit DDA #
 
 
60
   
 
 
6
Apply to Loan number
 
 
20
   
 

 

   
Client's New Outstanding Balance
       
 
 

 

   
Borrowing Base Update
 
 
       
7
Total Borrowing Capacity
     
 
 
8
Less: Present Balance owing on Line of Credit
     
 
 
9
Less: Issued Letters of Credit
     
$0.00
 
10
Remaining Availability (# 7 minus # 8 & # 9)
     
$0.00



 
 

--------------------------------------------------------------------------------

 
 
The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Avidbank Corporate Banking, a
Division of Avidbank.
 
Requested by:
                                     
Authorized Signer
           
Title:
                                     
Title of Authorized Signer
                           
BANK SECTION
             

 

                   
Reviewed by:
       
Approved by:
                                         
Posted by:
       
Call back:
                                       



 
2

--------------------------------------------------------------------------------

 
 
[image.jpg]
 
EXHIBIT C
BORROWING BASE CERTIFICATE
 
Borrower:  USA TECHNOLOGIES,
INC.                                                                                                  
 
 
Commitment Amount:  $5,000,000
Lender:  Avidbank Corporate Finance,
a division of Avidbank



 

       
REVENUES FROM NON-INVOICED ACCOUNTS RECEIVABLES
             
1.        Prior three-months networking service fees/transaction processing
revenues
  $    
2.        Adjustments to Revenues, if any
  $    
3.        Total Processing Revenues (#1 minus #2)
  $    
4.        Loan Value of Processing Revenues (80% of #3)
  $              
BALANCES
                 
5.        Maximum Loan Amount
  $ 5,000,000  
6.        Total Funds Available [Lesser of #4 or (#5)]
  $    
7.        Present balance owing on Revolving Line
 
$
   
8.        AVAILABLE BORROWING / RESERVE POSITION (#6 minus #7)
  $    

 
 
The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Avidbank Corporate Finance, a
division of Avidbank.
 
USA TECHNOLOGIES, INC.
       
By:
     
Authorized Signer
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
COMPLIANCE CERTIFICATE
 
TO:
AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK

 
FROM:
USA TECHNOLOGIES, INC.

 
The undersigned authorized officer of USA TECHNOLOGIES, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date
hereof.  Attached herewith are the required documents supporting the above
certification.  The officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
 
Required
 
Complies
           
Schedule of Revenue Proceeds
 
Weekly
 
Yes
No
Transaction Report of Cash Disbursements &  Collections
 
Weekly
 
Yes
No
A/R & A/P Agings
 
Monthly within 20 days
 
Yes
No
Borrowing Base Certificate and Compliance Certificate
 
Monthly within 20 days
     
Monthly statements from JPMorgan Chase
 
Monthly within 5 days of receipt
 
Yes
No
Monthly financial statements
 
Monthly within 20 days
 
Yes
No
Annual financial statements (CPA Audited)
 
FYE within 120 days
 
Yes
No
Annual Projections
 
within 30 days of Fiscal Year beginning
 
Yes
No
10K and 10Q
 
(as applicable)
 
Yes
No
A/R Audit
 
Semi-Annual
 
Yes
No
IP Notices
 
As required under Section 6.11
 
Yes
No

 
Financial Covenant
 
Required
   
Actual
 
Complies
                 
RML for month ended _______________
        $    
Yes
No
When RML is negative, Minimum Liquidity of at least:
 
6 months RML
    $    
Yes
No
When RML is positive, ratio of Current Assets to Current Liabilities of at
least:
 
1.00 to 1.00
    ________ : 1.00  
Yes
No
                   
Minimum Adjusted EBITDA for quarters ending:
                 
June 30, 2013:
  $ 1,950,000     $    
Yes
No
September 30, 2013:
  $ 2,250,000     $    
Yes
No
December 31, 2013:
  $ 2,500,000     $    
Yes
No
March 31, 2014:
  $ 2,750,000     $    
Yes
No

 
 
 

--------------------------------------------------------------------------------

 
 
Comments Regarding Exceptions:  See Attached.
BANK USE ONLY
       
Received by:
 
Sincerely,
 
AUTHORIZED SIGNER

 

       
Date:
 

 

     
Verified:
 
SIGNATURE
 
AUTHORIZED SIGNER
       
Date:
 

 
 

     
Compliance Status
Yes                             No
     
DATE
   

 
 

--------------------------------------------------------------------------------